              IN THE UNITED STATES DISTRICT COURT 
                  FOR THE DISTRICT OF NEW MEXICO 
                                  
PETERSON YAZZIE, 

                        Petitioner, 
 
v.                                                               Case No.     CV 18‐1004 JCH/GBW 
                                                                              CR 14‐2523 JCH/GBW‐1 
 
UNITED STATES OF AMERICA, 

                        Respondent. 
 
      ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND 
                     RECOMMENDED DISPOSITION 
 
            This matter comes before the Court on Petitioner’s Motion to Vacate under 28 

U.S.C. § 2255.  Doc. 1. 1   Petitioner seeks to have his conviction and sentence set aside 

pursuant to the Supreme Court’s decisions in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), 

and Johnson v. United States, 135 S. Ct. 2551 (2015).  See generally doc. 1.  The United States 

argues that Dimaya and Johnson do not impact Petitioner’s conviction because his 

conviction is valid under 924(c)’s elements clause, Petitioner’s motion is untimely under 

28 U.S.C § 2255(f), and Petitioner waived his right to collaterally attack his sentence.  See 

generally doc. 5.  

            The Magistrate Judge filed his Proposed Findings and Recommended 

Disposition (PFRD) on January 24, 2019.  Doc. 6.  He recommended denying Petitioner’s 


                                                 
1 Citations to “Doc.” refer to docket numbers filed in the civil case.  Citations to “Cr. Doc.” refer to the 
attendant criminal docket. 
                                                            1 
 
motion, finding that the Dimaya and Johnson opinions do not affect his conviction 

because the predicate crime underpinning Petitioner’s 924(c) conviction, assault with a 

dangerous weapon, qualifies as a 924(c) crime of violence under the elements clause 

definition, and therefore remains a valid predicate.  See doc. 6 at 4‐5.  Petitioner’s 

objections to the PFRD were due February 21, 2019.  He has filed none.  Furthermore, 

upon review of the record, I concur with the Magistrate Judge’s findings and 

recommendations. 

       Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed 

Findings and Recommended Disposition (doc. 6) is ADOPTED, and Petitioner’s Motion 

to Vacate, Set Aside or Correct Sentence (doc. 1) is DENIED.   

 

 

                                           _________________________________________ 
                                           JUDITH C. HERRERA 
                                           UNITED STATES DISTRICT JUDGE 
 




                                               2 
 
